FIRST MODIFICATION OF LOAN DOCUMENTS

THIS FIRST MODIFICATION OF LOAN DOCUMENTS (this “Agreement”) is made as of the
     day of August, 2007, by and among NNN VF WOODSIDE CORPORATE PARK, LLC, a
Delaware limited liability company (“Borrower”), TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company, NNN VALUE FUND, LLC, a Delaware limited
liability company (the “Corporate Guarantors”), and ANTHONY W. THOMPSON, an
individual (the “Individual Guarantor”; each Corporate Guarantor and the
Individual Guarantor are sometimes referred to herein individually as a
“Guarantor” and collectively as the “Guarantors”), and WCRT SELLER LLC, an
Illinois limited liability company, its successors and assigns (“Lender”).

RECITALS

A. Wrightwood Capital Lender LLC, an Illinois limited liability company (the
“Original Lender”) made a loan to Borrower (the “Loan’’) in the principal amount
of up to Nineteen Million Seven Hundred and no/00 Dollars ($19,700,000.00)
pursuant to the terms and conditions of a Loan and Security Agreement dated as
of September 30, 2005 (the “Loan Agreement”). The Loan is evidenced by a Note
dated as of September 30, 2005 executed by Borrower made payable to Original
Lender in the principal amount of the Loan (the “Note”).

B. The Loan is secured by (i) a Deed of Trust, with Assignment of Leases and
Rents, Security Agreement and Fixture Filing (the “Deed of Trusty’) dated as of
September 30, 2005 executed by Borrower for the benefit of Original Lender and
recorded on October 4, 2005 with the County Clerk for Washington County, Oregon
(the “Recorder’s Office”) as Document No. 2005-122228, which Deed of Trust
encumbers the real property legally described on Exhibit A of the Deed of Trust
(the “Premises”); (ii) a Recourse Agreement (the “Corporate Guaranty”) dated
September 30, 2005 executed by Corporate Guarantors in favor of Original Lender;
(iii) a Recourse Agreement (the “Individual Guaranty”) dated September 30, 2005
executed by Individual Guarantor in favor of Original Lender; and (iv) certain
other loan documents described in the Loan Agreement (the Loan Agreement, Note,
Deed of Trust, Corporate Guaranty, Individual Guaranty and the other documents
evidencing, securing and guarantying the Loan, as amended and assigned from time
to time, are sometimes collectively referred to herein as the “Loan Documents”).

C. The Loan and the Loan Documents were assigned by (i) Original Lender to CF
First U, L.L.C., an Illinois limited liability company (“CF First U”), pursuant
to an Assignment of Deed of Trust, With Assignment of Leases and Rents, Security
Agreement and Fixture Filing and Other Loan Documents dated as of September 30,
2005 and recorded on January 17, 2006 with the Recorder’s Office as Document
No. 2006-005170, and (ii) CF First U to Lender pursuant to an Assignment of Deed
of Trust and Other Loan Documents dated as of December 20, 2005 and recorded
with the Recorder’s Office on January 30, 2006 as Document No. 2006- 010836.

D. Lender and Borrower wish to amend the Loan Agreement and the other Loan
Documents to amend certain provisions of the Loan Documents, as hereinafter set
forth.

NOW, THEREFORE, in consideration of the Recitals set forth above, the agreement
by Lender to modify the Loan Documents, as provided herein, the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Guarantors
and Lender hereby agree as follows:

1. Acceleration of Maturity Date. Section 2.3.l(f) of the Loan Agreement is
hereby deleted in its entirety and the following is inserted in lieu thereof:



      “(f) Notwithstanding anything herein to the contrary, if on April 1, 2007
the Premises is not generating Net Operating Income of at least $1,300,000 per
year, as determined by Lender, the Maturity Date shall be accelerated to
October 31, 2007, provided that if, on or before October 31, 2007, Borrower
delivers to Lender an executed Approved Lease with the State of Oregon for
approximately 48,397 rentable square feet comprising the entire building known
as “Greystone 111”, then the Maturity Date shall be automatically extended to
January 31,2008.”

Any reference in the Note, the Deed of Trust, the Loan Agreement or any other
Loan Document to the Maturity Date shall mean the Maturity Date, subject to
acceleration as set forth in the Loan Agreement as modified by this Agreement.

2. Borrower Acknowledgements. Borrower hereby acknowledges the following:

(a) The Net Operating Income requirement set forth in Section 2.3.l(f) of the
Loan Agreement (as modified by this Agreement) was not met, and therefore the
Maturity Date shall be accelerated pursuant to the terms of Section 2.3.l(f) of
the Loan Agreement (as modified by this Agreement).

(b) The proposed lease with the State of Oregon will be a Major Lease and,
notwithstanding anything in this Agreement, will be subject to the Lender
consent provisions set forth in Section 5.1.4(a) of the Loan Agreement.

3. Representations and Warranties of Borrower. Borrower hereby represents,
covenants and warrants to Lender as follows:

(a) The representations and warranties in the Loan Agreement, the Deed of Trust
and the other Loan Documents are true and correct as of the date hereof.

(b) There is currently no Event of Default (as defined in the Loan Agreement)
under the Loan Agreement, the Deed of Trust or the other Loan Documents and
Borrower does not know of any event or circumstance which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default
under the Loan Agreement, the Deed of Trust or the other Loan Documents.

(c) The Loan Documents are in full force and effect and, following the execution
and delivery of this Agreement, the Loan Documents continue to be the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms, subject to limitations imposed by general principles of
equity.

(d) There has been no material adverse change in the financial condition of
Borrower, Guarantors or any other party whose financial statement has been
delivered to Lender in connection with the Loan from the date of the most recent
financial statement received by Lender.

(e) As of the date hereof, Borrower has no claims, counterclaims, defenses or
set-offs with respect to the Loan or the Loan Documents, as modified herein.

(f) Borrower validly exists under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents, as modified herein. The
execution and delivery of this Agreement and the performance of the Loan
Documents, as modified herein, have been duly authorized by all requisite action
by or on behalf of Borrower. This Agreement has been duly executed and delivered
on behalf of Borrower.

4. Expenses. As a condition precedent to the agreements contained herein,
Borrower shall pay to Lender all reasonable out-of-pocket costs and expenses
incurred by Lender in connection with this Agreement, including, without
limitation, reasonable attorneys’ fees and expenses.

5. Reaffirmation of Guaranty and Individual Guaranty. Each Guarantor hereby
ratifies and affirms the Corporate Guaranty and Individual Guaranty, as
applicable, and agrees that the Corporate Guaranty and Individual Guaranty are
in full force and effect following the execution and delivery of this Agreement.
The representations and warranties of Guarantors, as contained in the Corporate
Guaranty and Individual Guaranty, are, as of the date hereof, true and correct
and Guarantors do not know of any default thereunder. The Corporate Guaranty and
Individual Guaranty continue to be the valid and binding obligations of
Guarantors, as applicable, enforceable in accordance with their respective terms
and Guarantors have no claim or defense to the enforcement of the rights and
remedies of Lender thereunder, except as specifically provided otherwise in the
Corporate Guaranty and Individual Guaranty.

6. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois.

(b) This Agreement shall not be construed more strictly against Lender than
against Borrower or Guarantors merely by virtue of the fact that the same has
been prepared by counsel for Lender, it being recognized that Borrower,
Guarantors and Lender have contributed substantially to the preparation of this
Agreement, and Borrower, Guarantors and Lender each acknowledge and waive any
claim contesting the existence and adequacy of the consideration given by the
other in entering into this Agreement. Each of the parties to this Agreement
represent that is has been advised by its respective counsel of the legal and
practical effect of this Agreement and recognizes that it is executing and
delivering this Agreement, intending thereby to be legally bound by the terms
and provisions thereof, of its own free will, without promises or threats or the
exertion of duress upon it. The signatories hereto state that they have read and
understand this Agreement, that they intend to be legally bound by it and that
they expressly warrant and represent that they are duly authorized and empowered
to execute it,

(c) The execution of this Agreement by Lender shall not be deemed to constitute
Lender a venturer or partner of or in any way associated with Borrower or
Guarantors nor shall privity of contract be presumed to have been established
with any third party.

(d) Borrower, Guarantors and Lender each acknowledges that there are no other
understandings, agreements or representations, either oral or written, express
or implied, that are not embodied in the Loan Documents and this Agreement,
which collectively represent a complete integration of all prior and
contemporaneous agreements and understandings of Borrower, Guarantors and
Lender; and that all such prior understandings, agreements and representations
are hereby modified as set forth in this Agreement. Except as expressly modified
hereby, the terms of the Loan Documents are and remain unmodified and in full
force and effect.

(e) This Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors and assigns.

(f) Any references to the “Note,” “Deed of Trust,” “Loan Agreement” or the “Loan
Documents,” contained in any of the Loan Documents shall be deemed to refer to
the Note, the Deed of Trust, the Loan Agreement and the other Loan Documents as
amended hereby. The paragraph and section heading used herein are for
convenience only and shall not limit the substantive provisions hereof. All
words herein which are expressed in the neuter gender shall be deemed to include
the masculine, feminine and neuter genders. Any word herein which is expressed
in the singular or plural shall be deemed, whenever appropriate in the context,
to include the plural and the singular.

(g) This Agreement may be executed in one or more counterparts, all of which,
when taken together, shall constitute one original Agreement.

(h) Time is of the essence of each of Borrower’s obligations under this
Agreement.

[Signature page to follow]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

     
 
  BORROWER:
 
   
LENDER:


--------------------------------------------------------------------------------


WCRT SELLER LLC, an Illinois
limited liability company
By: /s/ Terry Moore
Name: Terry D. Moore
Its: Vice President
  NNN VF WOODSIDE CORPORATE PARK, LLC, a
Delaware limited liability company
By: Triple Net Properties, LLC, a
Virginia limited liability company, its
manager
By: /s/ Richard Hutton
Name: Richard Hutton
Its: EVP
 
  CORPORATE GUARANTORS:
 
   
INDIVIDUAL GUARANTOR:


--------------------------------------------------------------------------------


/s/ Anthony W. Thompson
ANTHONY W. THOMPSON
  TRIPLE NET PROPERTIES, LLC, a Delaware
limited liability company
By: /s/ Richard Hutton
Name: Richard Hutton
Its: EVP
NNN 2003 VALUE FUND, LLC, a Delaware
limited liability company
By: Triple Net Properties, LLC, a
Virginia limited liability company, its
manager
By: /s/ Richard Hutton
Name: Richard Hutton
Its: EVP

2